Citation Nr: 1243364	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-40 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's remand in September 2011, the Veteran was provided a VA examination to determine the etiology of his current hypertension.  In February 2012, a VA examiner, after reviewing the Veteran's claims file, opined that the Veteran's current hypertension was "less likely as not (less than 50/50 probability)" related to service.  In support of this opinion, the examiner stated that the examiner was able to locate only three borderline elevated blood pressure readings over a 21 year span of service.  The examiner further noted that there were no 3 or 5 day active duty blood pressure checks and that there was insufficient inservice evidence to establish a pattern diagnostic of hypertension or suggestive of pre-hypertension.

However, the Board finds the February 2012 VA examination was not adequate for VA purposes because the VA examiner relied solely on the absence of hypertension in service in providing the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The VA examiner appears to have determined, incorrectly, that lack of hypertension diagnosis in service is the only evidence which can provide the basis for an opinion concerning etiology without addressing the central question which is whether the Veterans current hypertension is related to service.  Given the deficiencies in the February 2012 VA examination report the Board must remand this case for another medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a supplemental medical opinion, from the VA examiner who conducted the February 2012 examination, if available, to determine any relationship between the Veteran's currently diagnosed hypertension and his military service.  If the February 2012 VA examiner is not available, the RO/AMC should schedule the Veteran for a VA examination by an individual with the appropriate expertise in order to determine whether his hypertension is related to his period of service.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.  The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to his military service, or to his complaints and treatment during that service.  

A complete rationale for any opinion expressed should be provided.  In rendering the opinion, the VA examiner is asked not rely solely on the absence of hypertension in service as the basis for an opinion concerning etiology.

2.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012). 
 
3.  Following any other indicated development, the RO/AMC should readjudicate the claim.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


